Citation Nr: 1332835	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  08-33 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cervical spine osteoarthritis, prior to June 26, 2013.

2.  Entitlement to a rating in excess of 20 percent for cervical spine osteoarthritis, from June 26, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to January 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted a 10 percent rating for osteoarthritis of the cervical spine, effective from January 24, 2007 (date of claim).  

In December 2011, the Board issued a decision, denying entitlement to a rating in excess of 10 percent for the service-connected cervical spine osteoarthritis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the parties (the Veteran and VA) filed a joint motion for remand.  By Order dated in July 2012, the Court granted the joint motion for remand, thereby vacating the Board's December 2011 decision, and remanding for compliance with the instructions in the joint motion.  

In May 2013, the Board remanded this matter for further development, to include providing the Veteran notice regarding a possible extraschedular rating for her service-connected cervical spine osteoarthritis; contacting her for information regarding treatment for her cervical spine disorder and obtaining the records of any such treatment; scheduling her for a VA examination to evaluate the current severity of her cervical spine disability; and if deemed necessary by the AMC (Appeals Management Center), requesting from the Veteran additional information necessary to satisfy a showing of marked interference with employment.  Finally, the AMC was directed to review the issue on appeal, to include whether referral for extraschedular consideration was warranted.  The record reflects that the Veteran was provided notice regarding a possible extraschedular rating, that she was contacted and provided information regarding treatment she had received from Dr. Smith, and that she underwent a VA examination.  There is no indication, however, that the AMC addressed the extraschedular component of the remand instructions.  Thus, the Board concludes that there has not been substantial compliance with the remand directives of May 2013 and a remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998). 

By July 2013 rating decision, the RO granted a 20 percent rating for osteoarthritis of the cervical spine, effective from June 26, 2013.  The Veteran has continued his appeal for higher ratings, prior and subsequent to June 26, 2013, for the service-connected osteoarthritis of the cervical spine.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets this delay, in order to afford the Veteran due process, and in compliance with Stegall v. West, a remand is necessary in order to allow the AMC the opportunity to fully comply with the May 2013 Board remand directives (or to provide an adequate explanation for partial or non-compliance). 

In the May 2013 remand, the Board directed that after the VA examination was obtained, the AMC shall decide whether the Veteran's higher rating claims for her service-connected cervical spine osteoarthritis should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating under the provisions of 38 C.F.R. § = 3.321(b).  In deciding whether such referral was warranted, the AMC was directed to specifically discuss those factors noted in the July 2012 joint motion for remand potentially interfering with employment, such as driving long distances and sitting at a typewriter.  Finally, the AMC was directed to, prior to deciding whether referral was warranted, undertake any additional development of the claim as it deems necessary, including requesting from the Veteran additional financial, tax, employment, medical or other relevant information necessary to satisfy a showing of marked interference with employment. 

A review of the supplemental statement of the case (SSOC) issued in July 2013, however, does not show that the AMC listed the provisions of 38 C.F.R. § 3.321(b) under the "Pertinent Laws; Regulations; Rating Schedule Provisions" portion of the SSOC, nor did the AMC address whether the Veteran's higher rating claims should be referred to the Under Secretary or the Director for consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b).  Further, the AMC did not address whether any additional development of the claim was necessary, including requesting from the Veteran additional financial, tax, employment, medical or other relevant information necessary to satisfy a showing of marked interference with employment.  Thus, a remand is warranted.  See Stegall v. West, supra.

Accordingly, the case is REMANDED for the following action:

1.  Undertake any additional development deemed necessary, including requesting from the Veteran additional financial, tax, employment, medical or other relevant information necessary to satisfy a showing of marked interference with employment.  If additional development is deemed not necessary, this should be noted in the SSOC and an explanation provided for this conclusion.

2.  Review the issues on appeal on the basis of the complete record; this review should specifically include whether referral for extraschedular consideration is warranted.  The report of the October 2007 private medical evaluation must be considered and discussed.

3.  If any benefit sought on appeal is not granted, the Veteran and her representative shall be furnished an SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The provisions of 38 C.F.R. § 3.321 should be set forth in the SSOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

